Case 3:18-cv-01174-BJD-JRK Document 64 Filed 02/20/19 Page 1 of 11 PageID 2937



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

 CITY OF JACKSONVILLE, FLORIDA
 and JEA,

        Plaintiffs,

 vs.                                               Case No. 3:18-cv-1174-J-39JRK

 MUNICIPAL ELECTRIC AUTHORITY
 OF GEORGIA,

       Defendant.
 __________________________________

                  PLAINTIFFS’ RESPONSE TO THE UNITED STATES’
                   STATEMENT OF INTEREST IN OPPOSITION TO
                       PLAINTIFFS’ MOTIONS FOR REMAND

       This declaratory judgment action should be remanded to Florida state court pursuant to the

Brillhart/Wilton abstention doctrine. Nothing in the United States’ Statement of Interest in

Opposition to Plaintiffs’ Motions for Remand (“Statement of Interest”) contradicts the fact that

this action involves complex and unsettled questions of Florida constitutional, statutory, and

municipal law and Florida public policy. MEAG filed a preemptive and anticipatory lawsuit in

Georgia federal court, and this case was removed on the basis of diversity jurisdiction. There are

no issues of federal law raised in Plaintiffs’ Amended Complaint—nor could there be, as the

question of JEA’s authority to enter into the PPA is uniquely a question of Florida law. The

Brillhart/Wilton doctrine furthers federalism and comity by recognizing that state law matters

should be decided in state courts. None of the cases cited by the United States suggests that a

federal agency’s preference for a particular litigation outcome prevents the application of the

Brillhart/Wilton doctrine in a case in which the federal government is not a party and no questions

of federal law are involved. Instead, the Statement of Interest represents a purely outcome-driven
Case 3:18-cv-01174-BJD-JRK Document 64 Filed 02/20/19 Page 2 of 11 PageID 2938



attempt by an executive agency to influence the forum in which the pending action will proceed.

Indeed, it represents an insult to the state courts of Florida, which the United States apparently

deems incapable of fairly resolving a dispute about the application of Florida law. Furthermore, as

previously argued in Plaintiffs’ Response to the United States’ Notice of Potential Statement of

Interest (Doc. 59), the United States’ Statement of Interest is untimely, as this issue has been fully

briefed by the parties and has been pending since November 20, 2018. Any further delay threatens

substantial prejudice to Plaintiffs. Plaintiffs require judicial guidance on the validity and

enforceability of the Power Purchase Agreement (“PPA”), and further delay could place JEA in

the position of deciding whether to comply with an agreement that Plaintiffs contend is void or to

default on its purported obligations under that agreement.

                                    MEMORANDUM OF LAW

         The United States’ Statement of Interest mischaracterizes not only the Amended Complaint

and assertions made in Plaintiffs’ Motions to Remand but also the nature of the Brillhart/Wilton

abstention doctrine as it applies to federal interests. Plaintiffs’ position in this declaratory judgment

action has remained the same since day one: Plaintiffs seek a declaration that the PPA is ultra

vires, void ab initio, and unenforceable against JEA because JEA did not have authority to enter

into the PPA. The question of JEA’s authority turns on the interpretation of complex and unsettled

questions of Florida constitutional, statutory, and municipal law and Florida public policy.

Plaintiffs originally sought relief in Florida state court and seek remand back to Florida state court

based on a fundamental principle of federalism—that the only forum that can render a binding

decision on unsettled questions of state law is a state court. See, e.g., Int’l Ass’n of Bridge,

Structural & Ornamental Ironworkers, AFLCIO v. Blount Int’l, Ltd., 519 So. 2d 1009, 1012 (Fla.

2d DCA 1987) (“State courts . . . are not bound by any federal court regarding the interpretation



                                                   2
#63373333_v6
Case 3:18-cv-01174-BJD-JRK Document 64 Filed 02/20/19 Page 3 of 11 PageID 2939



of state law.”). Contrary to the United States’ suggestion, neither the DOE’s role in financing a

portion of the Plant Vogtle project nor its stated interest in civilian nuclear power makes abstention

under the Brillhart/Wilton doctrine inappropriate here.

         A.        The Brillhart/Wilton Abstention Doctrine Applies to This Action

         The Brillhart/Wilton abstention doctrine applies (1) where a declaratory judgment action

is filed in federal court, concerning purely state law issues and not governed by federal law, while

a parallel action involving substantially the same claims and parties is pending in state court; or

(2) where a declaratory judgment action is filed in state court, concerning purely state law issues

and not governed by federal law, and the state court action has been removed to federal court but

the plaintiff seeks remand to state court.1 See, e.g., Brillhart v. Excess Insurance Co., 316 U.S.

491, 495 (1942) (parallel action in state court); Ameritas Variable Life Ins. Co. v. Roach, 411 F.3d

1328, 1330-31 (11th Cir. 2005) (parallel action in state court); Hermitage Ins. Co. v. Jack Hamilton

Constr. of Cent. Florida, Inc., 08-CV-879-FTM-99DNF, 2009 WL 10670001, at *5 (M.D. Fla.

May 12, 2009) (“Courts have found that the rationale for dismissing a declaratory judgment in

light of a parallel state suit also applies to the decision whether to remand a removed declaratory

judgment action where no pending state court suit is pending.”); Univ. of Georgia Athletic Ass’n,

Inc. v. Fireman’s Fund Ins. Co., 3:05-CV-94 (CDL), 2006 WL 1652482, at *2 (M.D. Ga. June 13,

2006) (“Here, there is not an identical declaratory judgment action presently pending in state court

because that state action has been removed to this Court. . . . The Court finds that the rationale

underlying the Eleventh Circuit’s guidelines [stated in Ameritas] applies with equal force to the

remand of a removed state court declaratory judgment action.”); see also Huth v. Hartford Ins. Co.



1
  While the United States represents that it is not taking a position on whether Brillhart/Wilton applies to a removed
state court action, its pretense of neutrality is belied by its attempts to portray this dispute as one involving two pending
parallel federal cases.

                                                             3
#63373333_v6
Case 3:18-cv-01174-BJD-JRK Document 64 Filed 02/20/19 Page 4 of 11 PageID 2940



of the Midwest, 298 F.3d 800, 803 (9th Cir. 2002); Teva Pharm., USA, Inc. v. Am. Motorists Ins.

Co., No. 4:08CV477 CDP, 2008 WL 4596186, at *2 (E.D. Mo. Oct. 14, 2008); cf. Wilton v. Seven

Falls Co., 515 U.S. 277, 290 (1995) (hypothesizing the “outer boundaries” of Brillhart/Wilton

discretion as “cases in which there are no parallel state proceedings”).

         The United States and DOE’s stated interests do not prevent the application of the

Brillhart/Wilton doctrine. Their stated interests include: (1) the possibility that DOE could be

obligated to make payment on its guarantee of loans made to SPVJ by the Federal Financing Bank

if the PPA is voided; (2) that DOE’s contracted-for rights to collateral securing DOE’s guarantees

of loans made to SPVJ would be impaired if the contract is voided; and (3) the possibility that if

rescission of the PPA leads by a domino effect to the cancellation of the entire project, (i) DOE

could be obligated to make payment on its guarantees of loans made to the other co-owners by the

Federal Financing Bank,2 and (ii) the United States’ policy interests in fuel diversity and civilian

nuclear power could be impacted. Plaintiffs do not dispute that these purely outcome-based

interests exist. These interests, however, are tangential to the Brillhart/Wilton analysis and should

not be given greater weight than the State of Florida’s interests in determining the scope of

authority of a Florida municipal utility under Florida law—especially when the United States is

not a party to this action and no questions of federal law are implicated. DOE chose to make a

passive investment in a project being undertaken by multiple public and private entities. It should

be no surprise that if a dispute should arise about an entity’s authority to participate in the project,

the predominance of state-law issues would warrant a state forum.



2
  The United States’ Statement of Interest does not tell the full story with respect to the likelihood that it will be called
upon to make any payments under its loan guarantee. Rather, as the result of a side term sheet between Georgia Power
Co. and MEAG in September 2018 in connection with the Plant Vogtle co-owners’ vote to continue the project in
light of additional billions of dollars in cost overruns, Georgia Power Co. agreed to make payments to MEAG SPVJ
in the event of a “JEA Default.” See “Term Sheet Applicable to MEAG relative to MEAG SPVJ” attached hereto as
Exhibit 1.

                                                             4
#63373333_v6
Case 3:18-cv-01174-BJD-JRK Document 64 Filed 02/20/19 Page 5 of 11 PageID 2941



         The United States asserts that “[c]ase law supports the conclusion that, when exercising

discretion, cases manifesting strong federal interests should be decided by federal courts.” (Doc.

63 at 10). But the cases cited by the United States are easily distinguishable and do not stand for

the proposition that federal interests, not accompanied by the federal government’s involvement

as a party to the action or the existence of questions of federal law, trump a state’s interest in

resolving important and unsettled questions of state law.

         In United States v. Commonwealth of Pennsylvania, Department of Environmental

Resources, 923 F.2d 1071, 1072 (3d Cir. 1991), the Third Circuit reversed an order dismissing a

federal declaratory judgment action in favor of state court adjudication, but it did not do so simply

because federal interests were involved. Rather, the Third Circuit emphasized (1) that the United

States was a party to the lawsuit and brought the federal declaratory judgment action pursuant to

28 U.S.C. § 1345 (“United States as Plaintiff”), noting that the United States has a “compelling

interest” in seeking access to its forum of choice, the federal court; and (2) that “affirmative

questions of federal statutory interpretation do create federal interests sufficient for the exercise of

jurisdiction,” and the action involved the issue of the United States’ sovereign immunity under

federal statutes. See id. at 1078-79. Clearly, the Third Circuit’s holding is inapposite here, as the

United States is not a party (and, thus, has no compelling interest in access to its forum of choice

under 28 U.S.C. § 1345), and no “affirmative questions of federal statutory interpretation” are

involved to create a compelling federal interest.

         In Mitcheson v. Harris, 955 F.2d 235 (4th Cir. 1992), the Fourth Circuit noted that “[t]he

Supreme Court has recognized the desirability of having state courts interpret questions of state

law.” Id. at 238. It highlighted the “state interest in having state courts resolve difficult questions

of state law . . . in the practice of certification, . . . and in the various forms of federal abstention.”



                                                    5
#63373333_v6
Case 3:18-cv-01174-BJD-JRK Document 64 Filed 02/20/19 Page 6 of 11 PageID 2942



Id. (citations removed). In determining whether the district court should retain jurisdiction over a

declaratory judgment action, the Fourth Circuit explained that the “state interest . . . is particularly

strong in this case [because] [a]ll questions in the declaratory action depend solely upon state law.”

Id. The court contrasted the case before it to another Fourth Circuit declaratory action in which

an interpretation of federal law was at issue, then went on to explain that “[a]bsent a strong

countervailing federal interest, the federal court” should abstain from hearing a case interpreting

state law. Id. Thus, while the Fourth Circuit mentioned “federal interests,” it cited only a case in

which interpretation of a federal statute was at issue as an example of such interests. See id.

         Lastly, in Great West Casualty Co. v. McGuire, No. C05-274C, 2005 WL 1804522 (W.D.

Wash. July 28, 2005), the district court, citing to Huth, 298 F.3d 800, first noted that “the absence

of a pending parallel state proceeding does not preclude a district court from declining

discretionary jurisdiction.” Id. at *1. In declining to exercise jurisdiction, the district court

explained that the “case requires solely the application of state insurance law. There is no federal

interest at stake.” Id. As in Mitcheson, the court generally referred to federal interests but was

doing so in the specific context of considering whether state or federal law applied to the dispute.

         The United States has not cited a single case in which a federal court decided to retain

jurisdiction over a declaratory judgment action because of the possibility that some federal interest

could be affected by a clarification of state law, even though, as here, the federal government was

not a party to the dispute and the dispute raised only questions of state law. Indeed, the Eleventh

Circuit’s balancing factors set forth in Ameritas, 411 F.3d 1328—a case in which the United States

was not a party and only state law issues were raised—include factors concerning the relationship

between the state and federal judicial systems and whether a case involves state or federal law, but




                                                   6
#63373333_v6
Case 3:18-cv-01174-BJD-JRK Document 64 Filed 02/20/19 Page 7 of 11 PageID 2943



do not appear to attach any importance to the types of federal interests raised by the United States

here.

         Moreover, the United States’ interests will remain exactly the same regardless of the forum

in which this dispute is heard. State courts are well equipped to consider disputes of this kind

between public entities of different states. See, e.g., Vt. Dep’t of Pub. Serv. v. Mass. Mun.

Wholesale Elec. Co., 151 Vt. 73 (1988).

         Reduced to its essence, the United States’ concern is that a Florida state court might agree

with Plaintiffs that the PPA violates the scope of JEA’s authority under Florida law. The United

States appears to believe a federal court will provide a friendlier forum for its preferred position.

In the absence of any semblance of an argument that this case involves any issue of federal law,

the United States’ position amounts to little more than innuendo regarding the supposed partiality

of Florida state courts. This Court should refuse to endorse this aspersion against courts of equal

dignity under our federalist system.

         Further, contrary to the United States’ suggestion, neither JEA nor the City of Jacksonville

(“City”) mischaracterized the nature of this action or strategically omitted information in their

motions to remand. Plaintiffs have simply maintained—correctly—that this action does not

involve any issues of federal law. (See, e.g., Doc. 28 at 9, 12, 15.)

         Unsurprisingly, the United States does not identify any federal legal issue raised in this

action. Instead, it relies on selective quotations from the City’s motion to create the false

impression that Plaintiffs have mischaracterized the nature of this action. The relevant statements

from the City’s motion, in context, are as follows:

        “Whether a local government has acted in accordance with the powers given to it and the
         limitations placed upon it by the people through its founding documents is a matter of local
         concern. Conversely, no federal interests, important or otherwise, are implicated when
         questions of this nature are raised.” (Doc. 29 at 2).


                                                  7
#63373333_v6
Case 3:18-cv-01174-BJD-JRK Document 64 Filed 02/20/19 Page 8 of 11 PageID 2944




        “[I]t cannot be overstated that the enforcement and interpretation of the [JEA] Charter is
         inherently and uniquely local in character and the federal system simply has no interest in
         these unique, important, and complex matters involving the core organic laws of our local
         government.” (Id. at 9-10).

         Contrary to the United States’ insinuation, Plaintiffs have never asserted that no federal

agency is interested in the outcome of this litigation. Plaintiffs have no reason to make such an

assertion, since any federal interests involved are tangential to the Brillhart/Wilton analysis

anyway. Instead, the City was referring to the uncontroversial notion that federal questions and

interests are not implicated when clarifying the scope of a local governmental entity’s authority

under municipal law and determining whether such entity acted in accordance with municipal law.

         B.     The Statement of Interest Is Untimely

         As argued in Plaintiffs’ Response to the United States’ Notice of Potential Statement of

Interest, the Notice was untimely, and this Statement of Interest is even more so. (Doc. 59 at 3).

While there is no formal deadline for the United States to file a Statement of Interest, consideration

of a Statement of Interest is discretionary, and courts have declined to consider a Statement of

Interest when it was untimely filed. See, e.g., LSP Transmission Holdings, LLC v. Lange, 329 F.

Supp. 3d 695, 703 (D. Minn. 2018) (“It is solely within the Court’s discretion to permit or deny a

statement of interest. . . . In exercising that discretion, the Court can consider whether the

information is timely, useful, or otherwise necessary to the administration of justice.”); see also

U.S. ex rel. Gudur v. Deloitte Consulting LLP, 512 F. Supp. 2d 920, 927–28 (S.D. Tex. 2007),

aff’d sub nom. U.S. ex rel. Gudur v. Deloitte & Touche, No. 07-20414, 2008 WL 3244000 (5th

Cir. Aug. 7, 2008) (filing Statement of Interest one week after the court had closed briefing on

motions for summary judgment was “neither timely nor useful”).

         Here, Plaintiffs’ motions to remand have been ripe since November 20, 2018. This

additional briefing comes two and a half months later. The delay associated with a second, and

                                                  8
#63373333_v6
Case 3:18-cv-01174-BJD-JRK Document 64 Filed 02/20/19 Page 9 of 11 PageID 2945



wholly unnecessary, round of briefing on those motions threatens substantial prejudice to

Plaintiffs. Plaintiffs need judicial guidance on the validity and enforceability of the PPA before

JEA is put in the position of deciding whether to comply with a PPA that Plaintiffs contend is void

and unenforceable or be forced into default. Rather than putting JEA in that unenviable position,

this Court should decline to consider the United States’ Statement of Interest as untimely filed.

                                         CONCLUSION

         For the reasons set forth herein, this Court can and should grant Plaintiffs’ motions to

remand pursuant to the Brillhart/Wilton doctrine. A remand would allow the Florida courts to

render a binding decision on the complex and unsettled questions of Florida law raised in

Plaintiffs’ Amended Complaint. Nothing in the United States’ Statement of Interest supports a

contrary outcome.




                                                 9
#63373333_v6
Case 3:18-cv-01174-BJD-JRK Document 64 Filed 02/20/19 Page 10 of 11 PageID 2946



          Respectfully submitted this 20th day of February, 2019.

                                              HOLLAND & KNIGHT LLP

                                              By: /s/ J. Allen Maines
                                                      George E. Schulz, Jr.
                                                      Florida Bar No. 169507
                                                      Buddy.schulz@hklaw.com
                                                              Wanda.adair@hklaw.com
                                                      Lawrence J. Hamilton II
                                                      Florida Bar No. 335691
                                                      Larry.hamilton@hklaw.com
                                                              Kathleen.griffith@hklaw.com
                                                      Joshua H. Roberts
                                                      Florida Bar No. 42029
                                                      Josh.Roberts@hklaw.com
                                                              Cathy.luke@hklaw.com
                                                      Michael M. Gropper
                                                      Florida Bar No. 105959
                                                      Michael.gropper@hklaw.com
                                                              Lynette.matthison@hklaw.com
                                                      50 N. Laura Street, Suite 3900
                                                      Jacksonville, FL 32202
                                                      (904) 353-2000
                                                      Fax: (904) 358-1872

                                                      J. Allen Maines
                                                      Florida Bar No. 226270
                                                      Allen.maines@hklaw.com
                                                      Jacquelyn Thomas Watts
                                                      Florida Bar No. 112761
                                                      Jacquelyn.watts@hklaw.com
                                                      1180 West Peachtree Street NW
                                                      Atlanta, GA 30309

                                              OFFICE OF GENERAL COUNSEL
                                              JEA CHIEF LEGAL OFFICER
                                                    Jody Brooks
                                                    Florida Bar No. 480355
                                                    broojl@jea.com
                                                    21 W Church Street (T-16)
                                                    Jacksonville, FL 32202
                                                    (904) 630-1720




                                                 10
 #63373333_v6
Case 3:18-cv-01174-BJD-JRK Document 64 Filed 02/20/19 Page 11 of 11 PageID 2947



                                    BEDELL, DITTMAR, DeVAULT,
                                    PILLANS & COXE, P.A.
                                         Henry M. Coxe, III
                                         Florida Bar No. 155193
                                         hmc@bedellfirm.com
                                         Michael E. Lockamy
                                         Florida Bar No. 69626
                                         mel@bedellfirm.com
                                         John G. Woodlee
                                         Florida Bar No. 0100990
                                         jgw@bedellfirm.com
                                         The Bedell Building
                                         101 East Adams Street
                                         Jacksonville, Florida 32202
                                         Telephone: (904) 353-0211
                                         Facsimile: (904) 353-9307

                                    Attorneys for Plaintiff JEA

                                    OFFICE OF GENERAL COUNSEL

                                    By: /s/ Jacob J. Payne
                                           Jacob J. Payne
                                           Assistant General Counsel
                                           Fla. Bar No. 0639451
                                           jpayne@coj.net
                                                   Garelick@coj.net
                                           Tiffiny Douglas Safi
                                           Assistant General Counsel
                                           Fla. Bar No. 682101
                                           tsafi@coj.net
                                                   kmoran@coj.net
                                           117 West Duval Street, Suite 480
                                           Jacksonville, Florida 32202
                                           Phone: (904) 630-1700
                                           Fax: (904) 630-1316

                                    Counsel for the City of Jacksonville, Florida




                                      11
 #63373333_v6
